              Case 4:17-cv-06029-DMR Document 48 Filed 02/26/20 Page 1 of 5




 1   W. HARDY CALLCOTT (CABN 196373)
     hcallcott@sidley.com
 2   SUE WANG (CABN 286247)
 3   sue.wang@sidley.com
     WESLEY M. CHAO (CABN 324077)
 4   wchao@sidley.com
     SIDLEY AUSTIN LLP
 5   555 California Street, Suite 2000
     San Francisco, CA 94104
 6   Telephone:     (415) 772-1200
 7   Facsimile:     (415) 772-7400

 8   Attorneys for Plaintiff
     IMMIGRANT LEGAL RESOURCE CENTER
 9

10

11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12

13   IMMIGRANT LEGAL RESOURCE CENTER,            Case Number: 17-cv-06029-DMR
14          Plaintiff,                           JOINT STIPULATION TO CONTINUE
                                                 CASE MANAGEMENT CONFERENCE;
15          vs.                                  [PROPOSED] ORDER
16   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY; UNITED STATES
17   IMMIGRATION AND CUSTOMS
     ENFORCEMENT,
18
            Defendants.
19

20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order                       Case Number: 17-cv-06029-DMR
              Case 4:17-cv-06029-DMR Document 48 Filed 02/26/20 Page 2 of 5




 1          WHEREAS, on October 20, 2017, Plaintiff Immigrant Legal Resource Center (ILRC) filed a

 2   complaint under the Freedom of Information Act (FOIA), alleging that Defendants Department of

 3   Homeland Security (DHS) and Immigration and Customs Enforcement (ICE) failed to comply with

 4   their fundamental obligations under FOIA by neither issuing a determination within 30 days of

 5   ILRC’s June FOIA request nor producing responsive records;

 6          WHEREAS, on December 13 2017, Defendants produced 232 pages of documents and 10

 7   spreadsheets to Plaintiff, with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

 8          WHEREAS, on September 13, 2018, Defendants produced 569 pages of documents to Plaintiff,
 9   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
10          WHEREAS, on October 11, 2018, Defendants produced 531 pages of documents to Plaintiff,
11   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
12          WHEREAS, on November 16, 2018, Defendants produced 878 pages of documents to Plaintiff,
13   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
14          WHEREAS, on December 17, 2018, Defendants produced 852 pages of documents to Plaintiff,
15   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
16          WHEREAS, on January 30, 2019, Defendants produced 1,104 pages of documents to Plaintiff,
17   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);
18          WHEREAS, on February 15, 2019, Defendants produced 1,110 pages of documents to Plaintiff,

19   with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

20          WHEREAS, on March 6, 2019, Defendants produced 898 pages of documents to Plaintiff, with

21   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

22          WHEREAS, on April 4, 2019, Defendants produced 874 pages of documents to Plaintiff, with

23   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

24          WHEREAS, on April 12, 2019, an additional 33 pages of documents were produced to the

25   Plaintiff by the United States Marshals;

26          WHEREAS, on May 7, 2019, Defendants produced 941 pages of documents to Plaintiff, with

27   portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

28          WHEREAS, on May 30, 2019, Defendants produced 425 pages of documents and 12 Excel

     Stipulation and [Proposed] Order                  1                  Case Number: 17-cv-06029-DMR
                Case 4:17-cv-06029-DMR Document 48 Filed 02/26/20 Page 3 of 5




 1   spreadsheets to Plaintiff, with portions withheld pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7);

 2             WHEREAS, on October 16, 2019, Plaintiff provided Defendants with a list of issues identified

 3   through Plaintiff’s review of Defendants’ productions, specifically noting three categories—FOIA

 4   Request (B)(iv), (C)(iii), and (D)(ii)—for which Plaintiff believed Defendants’ production was

 5   insufficient;

 6             WHEREAS, the issues identified by Plaintiff are specific to certain field offices, jurisdictions,

 7   and/or facilities that have been identified by Plaintiff and for which Plaintiff believes that search efforts

 8   have not been reasonably calculated to uncover responsive documents;
 9             WHEREAS, on November 7, 2019, Plaintiff provided Defendant with a list of contested
10   redactions based on its review of all productions to date;
11             WHEREAS, on November 14, 2019, Defendants provided an informal Vaughn Index in
12   response to Plaintiff’s list, explaining said redactions, and Plaintiff has begun reviewing this informal
13   index;
14             WHEREAS, the parties have continued to meet and confer and have been working
15   cooperatively to narrow or resolve these issues, but require more time to continue to work toward a final
16   resolution of the remaining issues;
17             WHEREAS, the parties agree that Plaintiff has reserved its right to challenge Defendants’
18   asserted exemptions in this litigation;

19             WHEREAS, a Case Management Conference is currently set for 1:30 p.m. on March 4, 2020;

20             WHEREAS, the parties agree that continuing the current date for the Case Management

21   Conference and associated deadlines to allow the parties to continue their settlement discussions will

22   serve judicial economy and conserve resources;

23             WHEREAS, a [Proposed] Order is filed concurrently herewith;

24             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

25   parties, and the Court’s approval as to the following is hereby requested that: the March 4, 2020, Case

26   Management Conference be continued to May 6, 2020, or as soon thereafter as the Court’s calendar will

27   permit.

28

     Stipulation and [Proposed] Order                     2                   Case Number: 17-cv-06029-DMR
              Case 4:17-cv-06029-DMR Document 48 Filed 02/26/20 Page 4 of 5




 1

 2   Dated: February 26, 2020                                       /s/   W. Hardy Callcott
                                                                    Counsel for Plaintiff
 3

 4

 5   Dated: February 26, 2020                                       /s/    Emmet P. Ong
                                                                    Assistant United States Attorney
 6                                                                  Counsel for Defendants
 7

 8
                                                 CERTIFICATION
 9
            Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that I have conferred with
10
     Emmet P. Ong, counsel for Defendants, regarding this filing. Mr. Ong has represented that he concurs in
11
     the filing of this document and that I am authorized to file it on his behalf.
12

13
      Dated: February 26, 2020                                /s/ W. Hardy Callcott
14
                                                             W. Hardy Callcott
15                                                           Counsel for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order                    3                   Case Number: 17-cv-06029-DMR
               Case 4:17-cv-06029-DMR Document 48 Filed 02/26/20 Page 5 of 5




 1                                           [PROPOSED] ORDER
 2            Having duly considered the Stipulation to Continue Case Management Conference filed by the

 3   parties in this action on February 26, 2020, (the “Stipulation”) and good cause showing:

 4            IT IS HEREBY ORDERED that for the reasons set forth in the Stipulation the March 4, 2020

 5   Case Management Conference be continued to May 6, 2020, or as soon thereafter as the Court’s

 6   calendar will permit.

 7

 8   IT IS SO ORDERED.

 9

10   Dated:
                                                  HONORABLE DONNA M. RYU
11                                                UNITED STATES MAGISTRATE JUDGE
12                                                NORTHERN DISTRICT COURT OF CALIFORNIA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Granting Stipulation               1                Case Number: 17-cv-06029-DMR
